Citation Nr: 1103917	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO. 06-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a separate evaluation for the neurologic 
manifestations of the service-connected multilevel spondelotic 
disease of the lumbar spine, prior to and after May 28, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1992 to April 
1999.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Nashville, 
Tennessee. The appeal was remanded for additional development in 
May 2010. The RO in Atlanta, Georgia, is currently handling the 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

This appeal was previously remanded for a VA examination. The 
Veteran did not appear for the scheduled examination, and it is 
unclear from the claims file whether notice of the examination 
was sent to the proper address. The claims file lists two 
addresses: one on Woodberry Place and one on Magnolia Path. The 
VA examination request asks the VA medical center (VAMC) to 
verify the Veteran's correct address and has a handwritten note 
saying that the Woodberry Place address has been current since 
March 29, 2010. In May 2010, an unrelated notice was sent to the 
Magnolia Path address. The Board also notes that the Veteran 
regularly attended medical appointments at the VAMC, and was seen 
there several times around the time of the scheduled examination 
for a fractured wrist. As a VA examination is necessary to 
determine whether he has a neurological dysfunction may warrant a 
separate compensable rating, and as the Board is unable to 
ascertain whether the Veteran received proper notice of such an 
examination, a new examination must be scheduled. 




Accordingly, the case is REMANDED for the following action:

1. Determine the Veteran's current address 
and verify that it is correct on the letter 
he is sent informing him of his scheduled VA 
examination.

2. The Veteran should be scheduled for VA 
examination(s) performed by a physician, 
preferably a neurologist, to determine the 
current severity of any neurological symptoms 
associated with the Veteran's service-
connected lumbar spine disability, if any. 
The claims folders should be made available 
to the examiner for review prior to the 
examination(s). All pertinent tests should be 
accomplished, including EMG studies if deemed 
necessary and all clinical findings should be 
reported in detail. Neurologic findings 
should be set out. The examiner(s) are 
requested to comment specifically on the 
following:

Does the Veteran have any significant 
neurological deficit attributable to his 
service-connected lumbar spine disability? If 
so, please detail the neurological symptoms 
and the nerve or nerve groups involved. It 
should also be indicated as to whether there 
are unilateral or bilateral symptoms and 
distinguished from any previously diagnosed 
lower extremity peripheral neuropathy.

3. When the development requested has been 
completed, the case should again be reviewed 
by the RO/AMC on the basis of the additional 
evidence. If the benefit sought is not 
granted, the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

